Exhibit 10.1




PROMISSORY NOTE
 
$2,500,000
December 7, 2010

 
FOR VALUE RECEIVED, _____________, an individual residing at _____________
(hereinafter referred to as “Maker”), promises to pay to the order of CHINA GOLF
GROUP, INC., a corporation duly organized and validly existing under the laws of
the State of Delaware (“China Golf”) or its assigns (China Golf and its assigns
are each hereinafter referred to as the “Holder”), the principal sum of Two
Million Five Hundred Thousand Dollars ($2,500,000). This Note shall bear no
interest. This Note is being issued as the purchase price for the Maker’s
purchase of 2,000,000 shares of China Golf’s common stock, par value $.001 per
share (“Common Stock”), pursuant to a certain Securities Purchase Agreement,
dated December 7, 2010 among China Golf, the Maker and other investors named
therein (the “Securities Purchase Agreement”).


All principal on this Note shall be payable in two installments as set forth in
the following schedule:


 
(1)
Five Hundred Thousand Dollars ($500,000) on or before December 10, 2010; and

 
(2)
The remaining balance of the principal of this Note on or before January 31,
2011 (the “Expiration Date”).



All sums payable hereunder are payable in lawful money of the United States of
America and in immediately available funds at such place or places as the Holder
may designate in writing.  This Note may be prepaid at any time, in whole or in
part, without penalty. All sums paid under this Note shall be applied first to
any fees, expenses and other charges then due and unpaid, in such order as the
Holder shall determine, with the remaining principal amount, if any, to be
applied to unpaid principal.


Any failure to pay any amounts due hereunder when due shall constitute an event
of default hereunder, and upon and following such event of default, the Holder
may proceed to protect and enforce its rights under applicable law, in equity or
other appropriate proceeding, including, without limitation, an action for
specific performance to enforce or aid in the enforcement of any provision
herein. If an event of default occurs, the full principal amount of this Note
and such other amounts owing in respect thereof, shall become immediately due
and payable. On the occurrence of an event of default this Note shall bear
interest at the lesser of (i) the compounded rate of one-and-a-half (1.50%)
percent per month until such event of default is cured or (ii) the maximum
permitted under applicable law. Such interest payable shall be computed on the
basis of the actual number of days elapsed using a
three-hundred-sixty-five(365)-day year. Holder need not provide and the Maker
hereby waives any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Any declaration of default may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a noteholder until such time, if any, as the
full payment shall have been received by it.  No such rescission or annulment
shall affect any subsequent event of default or impair any right consequent
thereon.


 
 

--------------------------------------------------------------------------------

 
The Holder may assign, transfer or negotiate this Note and any security for the
performance of Maker's obligations hereunder, and in such event all provisions
of this Note shall inure to the benefit of and may be exercised by or on behalf
of the successor Holder, and all payments of principal and of interest, if any,
due and to become due under this Note shall not thereafter be subject to any
defense, counterclaim or set-off which the Maker may have against any prior
Holder.


No renewal or extension granted, or any indulgence shown to, or any release of,
or any dealings between the Holder and any other person, corporation, or entity
now or hereafter interested in this Note or in the property securing this Note,
shall discharge, extend or in any way affect the obligations of Maker hereunder.


Maker will pay the legal and other fees and expenses of the Holder reasonably
incurred in connection with or incidental to the enforcement of any of the
obligations of Maker or rights of the Holder under this Note, by litigation,
foreclosure, or otherwise; and all such fees and expenses shall be indebtedness
under this Note.


This Note may not be modified or terminated orally.  This Note for all purposes
shall be enforced and construed in accordance with the substantive law of the
State of New York, without resort to that state's conflict of laws rules.  The
Maker hereby consents to the exclusive jurisdiction and venue of the state and
federal courts located in New York County, New York with respect to any matters
arising from enforcement of this Note.


IN WITNESS WHEREOF, the undersigned has executed this Note under seal as of the
date first above written.
 
 
By:  ______________________________________
Name:
 
 

2